DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Jackson (2013/0332014), Powell et al. (2014/0210398) and Jiang et al. (2012/0237799).
Claims 11 and 25: Harrison teaches a system (18) for providing power to a vehicle (12)(Par.17)(Fig.3), the system (18) comprising: a driven mass (22) configured to rotate in response to a kinetic energy of the vehicle (12), the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) comprises a wheel placed in contact with a surface of the ground (Par.18); a generator (24) configured to generate an electrical output based on a mechanical input (Par.17, The electrical output being supplied to a vehicle battery (26).).
Furthermore, Harrison does not explicitly teach the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate.
Jackson teaches a generator (12) (Fig.4) configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to a shaft (104) such that rotation of the shaft (104) causes the mechanical input to rotate (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had the expected result of supplying power from the generator to components of the vehicle (Par.36) to operate the electric vehicle (Par.48). 
 	Furthermore, Harrison does not explicitly teach a hypercapacitor comprising: at least one ultracapacitor electrically coupled to the generator output terminal, wherein the at least one ultracapacitor is configured to: receive inbound energy from the generator; and store the inbound energy as a first energy in an electric field of the at least one ultracapacitor; and an energy retainer electrically coupled to the at least one ultracapacitor wherein the energy retainer and the at least one ultracapacitor comprise a single integrated unit and wherein the energy retainer is configured to: receive outbound energy from the at least one ultracapacitor to stabilize the voltage of the at least one ultracapacitor to prevent voltage loss of the first energy of the at least one ultracapacitor due to self- discharge; store said outbound energy as a second energy of the energy retainer; and convey the second energy to a traction motor of the vehicle.  
Powell teaches a hypercapacitor (1410) (Fig.14) comprising: at least one ultracapacitor electrically coupled to a generator (1405) output terminal (Par.95), wherein the at least one ultracapacitor (ultracapacitor from the bank of 1410) is configured to: receive inbound energy from the generator (1405) (Par.94); and store the inbound energy as a first energy in an electric field of the at least one ultracapacitor (Par.95); and an energy retainer (1420) electrically coupled to the at least one ultracapacitor (ultracapacitor from the bank of 1410) and wherein the energy retainer (1420) is configured to: receive outbound energy from the at least one ultracapacitor (ultracapacitor from the bank of 1410) (Par.96); store said outbound energy as a second energy of the energy retainer (1420) (Par.94, Charge the battery.); and convey the second energy to a traction motor of the vehicle (Par.93).  
.
The recitation “to stabilize the voltage of the at least one ultracapacitor to prevent voltage loss of the first energy of the at least one ultracapacitor due to self-discharge” has been considered and determined to be intended use, making the claim scope not distinguish over an energy retainer capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein. The claim does not structurally distinguish from the energy retainer electrically coupled to the at least one ultracapacitor and configured to receive outbound energy from the at least one ultracapacitor, as taught by Powell.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).
The combination of Harrison and Powell does not explicitly teach wherein the energy retainer and the at least one ultracapacitor comprise a single integrated unit.
Jiang teaches an energy retainer (22) and at least one ultracapacitor (24) comprise a single integrated unit (12) (Par.37) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jiang in the combination of Harrison and Powell to have had enabled the system including the energy retainer and at least one ultracapacitor to be utilized to replace a variety of battery devices having standardized dimensions (Par.37).

 
	Claim 15: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the energy retainer is further configured to convey all of the second energy to the traction motor of the vehicle.  
Powell teaches the energy retainer (1420) retainer is further configured to convey all of the second energy to the traction motor of a vehicle (Par.93).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had powered the motor of the vehicle (Par.93) thereby allowing operation of the vehicle.
Claims 23-24: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the energy retainer comprises one or more batteries; the energy retainer does not comprise lithium ion batteries.  
Powell teaches the energy retainer (1420) comprises one or more batteries (Par.93);  the energy retainer does not comprise lithium ion batteries (Par.53, The batteries include different chemistries; such as NiMH and lead-acid Par.4-5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had an energy retainer including as many batteries, of acceptable chemistry (Par.53), as needed to power the motor of the vehicle (Par.93)
Claim 26: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Harrison teaches wherein the vehicle (12) comprises a commercial vehicle (Par.5)(Fig.3).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Jackson (2013/0332014), Powell et al. (2014/0210398) and Jiang et al. (2012/0237799) as applied to claim 1 above, and further in view of Gale et al. (2011/0163717) and Hikiri et al. (2015/0343909).
Claim 12: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Powell does not explicitly teach wherein the hypercapacitor is further configured to: be electrically couplable to a utility grid via a standard 110 volt or 220 volt outlet, and receive, at the at least one ultracapacitor, inbound energy from the standard 110 volt or 220 volt outlet.
Gale teaches a capacitor (20) configured to removably couple (through converter 16) to an energy source (18), wherein the energy source (18) is a utility grid and wherein the capacitor (20) is further configured to: removably electrically couple to the utility grid (18) via a standard 110 volt or 220 volt outlet (Par.8-9), and receive, at the capacitor (20), inbound energy from the standard 110 volt or 220 volt outlet (Par.8)(Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gale in the system of Powell to have had the expected result of receiving power from an electrical grid through a standard wall outlet (Par.8) when the vehicle is stopped and does not generate kinetic energy.
Furthermore, Powell does not explicitly teach the energy retainer is further configured to: receive outbound energy from the at least one ultracapacitor in response to a voltage level of the energy retainer dropping below a low threshold value; and-4-Application No.: 17/332,824 Filing Date:May 27, 2021not receive outbound energy from the at least one ultracapacitor in response to a voltage level of the energy retainer reaching a high threshold voltage value.  
Hikiri teaches an energy retainer (40) configured to: receive, outbound energy from a capacitor (20) in response to a voltage level of the energy retainer (40) dropping below a low threshold value (Par.33 and 51); and-4-Application No.: 17/332,824 Filing Date:May 27, 2021not receive outbound energy from the capacitor (20) in response to a voltage level of the energy retainer (40) reaching a high threshold voltage value (Par.38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri the system of Powell to have had controlled the charging from the capacitor to the battery based on the state of charge of the battery (Par.33-34) thereby increasing a capacity dischargeable from the battery when necessary (Par.51) and preventing damage to the battery.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Jackson (2013/0332014), Powell et al. (2014/0210398) and Jiang et al. (2012/0237799) as applied to claim 1 above, and further in view of Stanley, II (2019/0077254).
Claim 13: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Harrison wherein the at least one ultracapacitor is further configured to increase the first energy by 400 volts in less than 15 minutes.  
Stanley discloses a system (100) for providing power to a vehicle (110) (Par.74) (Fig.1) comprising: a capacitor configured to increase in energy by 400 volts in less than 15 min (Par.78).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stanley in the system of Harrison to have had fast charged a storage device (Par.78) with enough capacity to operate a vehicle.
Claim 14: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Powell teaches the at least one ultracapacitor comprises multiple ultracapacitors (bank of capacitors) (Par.95) and wherein the energy retainer (1420) comprises one or more batteries (Par.93).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stanley in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging and reduce electricity waste (Par.96).
The combination of Harrison and Powell does not explicitly teach the energy retainer comprises one or more capacitors.  
Stanley teaches an energy retainer (storage device) comprises batteries or capacitors (Par.78).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the energy retainer comprise one or more capacitors in the combination of Harrison and Powell for the expected result of storing power (Par.78) to be used to operate a vehicle (Par.75) as taught in Stanley.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Jackson (2013/0332014), Powell et al. (2014/0210398) and Jiang et al. (2012/0237799) as applied to claim 1 above, and further in view of Renfro et al. (2015/0089981).
Claim 27: Harrison, Jackson, Powell and Jiang teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the vehicle comprises farm or construction equipment.
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
“at least one ultracapacitor electrically coupled to the generator output terminal via one or more inbound diodes, wherein the one or more inbound diodes are biased toward the at least one ultracapacitor and wherein the at least one ultracapacitor is configured to: receive, via the one or more inbound diodes, inbound energy from the generator.. and an energy retainer electrically coupled to the at least one ultracapacitor via one or more outbound diodes, wherein the one or more outbound diodes are biased toward the energy retainer and wherein the energy retainer is configured to: receive, via the one or more outbound diodes, outbound energy from the at least one ultracapacitor”, in combination with all the other elements as recited in independent claim 1. Claims 2-10 depend from claim 1 and are allowed for the same reasons as indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859     

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 22, 2022